On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On January 3, 2011, Bozsik submitted an application for leave to file an original action in procedendo and mandamus against Honorable Thomas P. Curran. Upon review of the proffered filing, the court finds it to be without merit.
Accordingly, it is ordered by the court that Steven A. Bozsik’s January 3, 2011 application for leave is denied.